                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MARLESSA KNOLES,                                  Case No. 17-cv-06580-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DISMISSING SECOND
                                   9             v.                                        AMENDED COMPLAINT AS TO ALL
                                                                                           REMAINING DEFENDANTS; AND
                                  10     TEVA PHARMACEUTICALS USA, INC.;                   DISMISSING ACTION WITHOUT
                                         TEVA BRANDED PHARMACEUTICALS                      PREJUDICE
                                  11     PRODUCTS R&D, INC.; FEI WOMEN’S
                                         HEALTH LLC; ORTHO-MCNEIL
                                  12     PHARMACEUTICAL, LLC; and
Northern District of California
 United States District Court




                                         DURAMED PHARMACEUTICALS,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          On October 17, 2019, the Court granted the Teva Defendants’ motion to dismiss the

                                  17   second amended complaint (“SAC”) for lack of personal jurisdiction, without leave to amend. See

                                  18   Order, ECF 81.

                                  19          The Court also ordered Plaintiff to show cause, in writing and on or before October 31,

                                  20   2019, why the second amended complaint should not be dismissed with respect to the three

                                  21   remaining defendants, FEI Women’s Health LLC, Ortho-McNeil Pharmaceutical, LLC, and

                                  22   Duramed Pharmaceuticals. See Order, ECF 81. The Court stated its view that these defendants

                                  23   are subject to dismissal on the bases that they were added in violation of the Court’s express order

                                  24   and they have not been timely served with process as required under Federal Rule of Civil

                                  25   Procedure 4(m). See id.

                                  26          Plaintiff has not responded to the Order to Show Cause and the deadline for response has

                                  27   elapsed. The Court finds that dismissal of the second amended complaint with respect to the

                                  28   remaining Defendants is warranted under Federal Rules of Civil Procedure 41(b) and 4(m).
                                   1          Federal Rule of Civil Procedure 41(b) allows for involuntary dismissal of an action “[i]f

                                   2   the plaintiff fails to prosecute or to comply with these rules or a court order.” Rule 41(b) permits a

                                   3   court to dismiss an action sua sponte. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).

                                   4   Before imposing dismissal as a sanction, “the district court must consider five factors: (1) the

                                   5   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

                                   6   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

                                   7   their merits; and (5) the availability of less drastic alternatives.” Yourish v. Calif. Amplifier, 191

                                   8   F.3d 983, 990 (9th Cir. 1999) (internal quotation marks and citation omitted).

                                   9          Plaintiff has failed to comply with this Court’s orders or with the service requirements of

                                  10   Rule 4(m). In its Order Granting Motion to Substitute, the Court granted Plaintiff’s request for

                                  11   leave to amend to add “Paragard” as a defendant. See Order Granting Motion to Substitute, ECF

                                  12   70. The order prohibited Plaintiff from adding any other new parties or claims without express
Northern District of California
 United States District Court




                                  13   leave of the Court. See id. Plaintiff nonetheless filed her SAC adding Defendants FEI Women’s

                                  14   Health LLC, Ortho-McNeil Pharmaceutical, LLC, and Duramed Pharmaceuticals, in direct

                                  15   contravention of the Court’s explicit order. See SAC, ECF 71. Plaintiff then failed to effect

                                  16   service of process on these defendants within 90 days of filing her SAC, as required under Rule

                                  17   4(m). See Fed. R. Civ. P. 4(m) (requiring service of process within 90 days after complaint is

                                  18   filed). Plaintiff also failed to respond to the Court’s Order to Show Cause why the SAC should

                                  19   not be dismissed as to Defendants FEI Women’s Health LLC, Ortho-McNeil Pharmaceutical,

                                  20   LLC, and Duramed Pharmaceuticals.

                                  21          Plaintiff’s failure to comply with the Court’s orders and with Rule 4(m) can serve as

                                  22   grounds for dismissal if the factors set forth above favor dismissal. See Yourish, 191 F.3d at 986.

                                  23   Here, four of the five factors strongly favor dismissal. Dismissal serves the public’s interest in

                                  24   expeditious resolution of litigation (factor 1), because Plaintiff’s failure to serve the SAC on the

                                  25   remaining defendants and failure to respond to the Court’s Order to Show Cause effectively have

                                  26   stalled the case. Plaintiff’s conduct has interfered with the Court’s need to manage its docket

                                  27   (factor 2), because Plaintiff has ignored the Court’s orders and the requirements of the Federal

                                  28   Rules of Civil Procedure. Failure to dismiss this action would prejudice the remaining defendants
                                                                                          2
                                   1   (factor 3), who are entitled to notice and resolution of Plaintiff’s claims. The public policy

                                   2   favoring disposition of cases on their merits (factor 4) does not favor dismissal. However, the

                                   3   Court sees little point in imposing less severe sanctions (factor 5), because Plaintiff has shown no

                                   4   interest in complying with this Court’s orders or with Rule 4(m). Accordingly, the Court

                                   5   concludes that the SAC is subject to dismiss as to all remaining defendants under Rule 41(b).

                                   6          In addition, Rule 4(m) provides an independent basis for dismissal. The rule provides that

                                   7   “[i]f a defendant is not served within 90 days after the complaint is filed, the court – on motion or

                                   8   on its own after notice to the plaintiff – must dismiss the action without prejudice against that

                                   9   defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). The

                                  10   Court’s Order to Show Cause gave Plaintiff notice that the Court was considering dismissal of the

                                  11   SAC as to all remaining defendants for failure to effect service of process within 90 days. See

                                  12   Order, ECF 81. Plaintiff failed to ask for additional time or otherwise respond.
Northern District of California
 United States District Court




                                  13          For these reasons, the SAC is DISMISSED as to Defendants FEI Women’s Health LLC,

                                  14   Ortho-McNeil Pharmaceutical, LLC, and Duramed Pharmaceuticals.

                                  15          The SAC having been dismissed as to the Teva Defendants for lack of personal

                                  16   jurisdiction, and as to the remaining Defendants for failure to prosecute and failure to effect

                                  17   service of process, the action is hereby DISMISSED WITHOUT PREJUDICE as to all

                                  18   Defendants.

                                  19          The Clerk shall close the file.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 5, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
